Citation Nr: 1119745	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office in Chicago, Illinois (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an unappealed October 1985 rating decision.

2.  Evidence associated with the claims file since the unappealed October 1985 rating decision raises a reasonable possibility of substantiating the claim.

3.  The evidence of record with respect to the relationship between the Veteran's tinnitus and his military service is at least in equipoise.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material and, therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen his claim of entitlement to service connection for tinnitus, or the issue of entitlement to service connection for tinnitus, because the Board is reopening and granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty August 1943 to May 1946.  In July 1985, the Veteran submitted a claim of entitlement to service connection for "inner ear damage."  Based on the evidence of record submitted or obtained in support of this claim, the RO captioned, developed, and adjudicated it as one of entitlement to service connection for bilateral hearing loss and vertigo with tinnitus.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, VA must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  In October 1985, the Veteran's claim of entitlement to service connection for vertigo with tinnitus was denied.  Although he was provided notice of the rating decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Accordingly, the October 1985 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In December 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for tinnitus, which was denied in May and September 2007.  Thereafter, the Veteran perfected an appeal and the claim was certified to the Board for appellate review.  

A.  Claim to Reopen

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As the October 1985 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  At the time of the October 1985 rating decision, the evidence of record consisted of the following evidence:

The Veteran service treatment records did not demonstrated complaints of or treatment for tinnitus.  Significantly, his May 1946 discharge examination demonstrated scores of 15/15 on whispered and spoken voice testing, bilaterally.

In a June 1985 letter, a friend of the Veteran's, R.E.C., stated that she had known the Veteran since 1940 and that he had "normal hearing" before his active duty service.  After his service discharge, R.E.C. recommended that the Veteran seek treatment from Dr. W. whom she characterized as the "greatest ear doctor in the 

United States."  Unfortunately, Dr. W. was unable to treat the Veteran's symptoms.  R.E.C. marked the onset of the Veteran's hearing symptoms sometime in the 1950s.

In his July 1985 claim, the Veteran asserted that his inner ear was damaged as a result of acoustic trauma associated with "gunfire" in October 1945.

In a separate July 1985 statement, the Veteran provided details as to the inservice circumstances he claimed gave rise to his tinnitus.  In the fall of 1945, the Veteran escorted patients to a Naval hospital in Great Lakes, Illinois.  While there, he decided to tour the base.  The Veteran said that he went to a quay by a lake, which happened to be between 2, 40-millimeter anti-aircraft guns.  As he watched, the guns fired at a towed aerial target as part of a practice exercise.  The Veteran characterized the noise from the guns as "very severe."  When the exercise was over, the Veteran noticed that he "could [not] hear."  He asserted that he then went to the Naval hospital for treatment.  He was told that his hearing loss and ringing noise was "probably" temporary, and that his hearing would return to normal within a few days.  When he returned to his duty station, he reported what happened and reiterated his complaints of hearing loss and a ringing sensation.  After an examination, the Veteran claimed that the diagnosis was partial hearing loss that could worsen in the future.  The Veteran further asserted that, during his discharge examination, he renewed his complaints of hearing loss and ringing of the ears.  The Veteran claimed that the examiner informed him that he did, indeed, have a service-connected disability, but that it was noncompensable.  The Veteran also asserted that he was informed that, if his hearing or the ringing sensation worsened, that he could then file for disability compensation.  Following his service discharge, the Veteran stated that his "ear condition" remained "fairly stable" until 1968.  During that period, he claimed that he was able to "tolerate" the symptoms of hearing loss, tinnitus, and vertigo.  But, in 1968, he claimed that he experienced "episodes of intense tinnitus, vertigo, and an aggravating swelling sensation" in his inner ear "along with additional hearing loss."  These episodes prompted him to seek treatment from an Ear, Nose, and Throat specialist, A.R.M., M.D.  The Veteran claimed that he was treated from January 1969 to March 1971 without substantial improvement.  A friend of the Veteran's, referred him to Dr. W. in Indianapolis, 

Indiana.  According to the Veteran, in June 1971, Dr. W. opined that the noise from the anti-aircraft guns caused an inner ear nerve injury and resulted in Meniere's Disease.  Dr. W. supposedly informed the Veteran that this disorder could not be treated surgically or medically and that the Veteran would be wasting time and money trying to improve the condition.

In a July 1985 letter, the Veteran's spouse stated that she knew the Veteran prior to his active duty service and that he had no hearing problems during that time.  Following his active service discharge, she and the Veteran were married in November 1946.  Upon his return from active duty service, she asserted that the Veteran's hearing deteriorated "quite noticeably."  She also stated that the Veteran complained of "ringing in his ears" and that he had "swelling in his inner ear."  She said that he had seen several "ear specialist," but that each determined that nothing could be done to alleviate his symptoms.  Because he was repeatedly told that there was nothing medically that could be done, she stated that he discontinued seeking treatment.

The Veteran submitted a series of audiograms, dating from April 1969 to October1977, that demonstrated hearing loss, but make no reference to tinnitus.  Dr. A.R.M. administered the audiological examinations.  The Veteran also submitted treatment reports dating from March 1958 to October 1977 that were largely illegible.  Additionally, the Veteran submitted a diagnosis of nerve damage due to acoustic trauma rendered by Dr. W. in June 1971.  The nature or timing of that acoustic trauma was not discussed.

In October 1985, the Veteran's claim was denied because the Veteran's service treatment records were negative for complaints or treatment for tinnitus.  The RO found significant that the Veteran hearing was deemed normal after clinical testing upon his active service discharge.  The clinical testing consisted of a whispered and spoken test; no puretone threshold testing was accomplished.

In December 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for tinnitus.  He contemporaneously submitted a statement wherein he reiterated circumstances of the incident involving the anti-aircraft guns in the fall of 1945.  

The Veteran submitted VA treatment reports, dated in April and June 1998, demonstrating diagnoses of bilateral hearing loss.  In June 1998, the Veteran reported constant bilateral tinnitus with an onset in 1943.

In May 2002, the Veteran underwent a VA audiological consultation.  He reported that he was exposed to inservice acoustic trauma associated with a firing range.  After clinical testing was accomplished, the assessment was bilateral nosocusis that "may be secondary to [the Veteran's] reported history of military noise exposure."  However, post-service occupational noise exposure could not be ruled out.

In April 2011, the Veteran testified at a Board hearing.  In addition to the anti-aircraft gun incident in the fall of 1945, the Veteran testified that he was exposed to acoustic trauma pursuant to firing a rifle during recruit training in 1943.  He also testified that he befriended a range officer and underwent pistol training.  Further, he testified that he was twice stationed at bases that trained pilots.  At these bases, the Veteran asserted that his barracks were close to the flight line and, thus, he was exposed to noise associated with military aircraft.  The Veteran said that he was exposed to these various acoustic traumas without the benefit of hearing protection.  The Veteran endorsed post-service noise exposure consequent to his occupation as a printer, but denied recreational noise exposure, such as noise associated with hunting or power tools.  He then testified as to the worsening of his tinnitus in 1969, the course of treatment thereafter, and his current symptoms.

The Board finds that the May 2002 opinion is "new" evidence, as it has not been previously submitted for VA consideration.  See 38 C.F.R. § 3.156(a).  This evidence is also "material" as it relates to an un-established fact necessary to substantiate the claim.  Id.  The analysis in the October 1985 rating decision was limited to the absence of documented complaints or treatment for tinnitus during the Veteran's active duty service.  The post-service treatment evidence of record at the time of the October 1985 rating decision did not address the etiological relationship 

between the Veteran's tinnitus and the inservice noise exposure.  Although post-service noise exposure could not be ruled out, the May 2002 audiologist's opinion related the Veteran's current tinnitus to inservice acoustic trauma.  Accordingly, upon review of the evidence associated with the Veteran's claims file since the October 1985 rating decision, and in consideration of the other evidence of record, the Board finds that there is a reasonable possibility of substantiating the Veteran's service connection claim.  Consequently, the issue of entitlement to service connection for tinnitus is reopened.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 116-18.  The Board will now review the Veteran's service connection claim on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans, 9 Vet. App. at 282-83.

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient 

observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Preliminarily, the VA audiologist May 2002 opined that the Veteran's current tinnitus "may" be related to inservice acoustic trauma, but could not rule out a post-service onset.  Medical evidence couched in terms of "may" or "possible" is too speculative to establish service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  While this evidence was sufficient to reopen the Veteran's claim, it is not sufficient to establish service connection.

During the pendency of this appeal, the Veteran asserted that he experienced tinnitus during his active duty service as the result exposure to noises associated with anti-aircraft guns, small-arms fire, and military planes.  The Veteran further asserted that his symptoms, which consisted of ringing in his ears, persisted from the time of inservice exposure until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of tinnitus and that he has continuously experienced such symptoms since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records, including his service discharge examination report, did not demonstrate complaints of or treatment for tinnitus or symptoms thereof.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran).  In fact, testing demonstrated normal hearing upon service discharge.  However, this testing was limited to whispered and spoken voice testing.  See generally Smith v. Derwinski, 2 Vet. App. 137 (1992).  In support of his claim of entitlement to service connection for tinnitus, the Veteran asserted that he discussed his tinnitus symptoms with the examiner during his discharge examination.  Because he was informed that the severity of his tinnitus did not represent a compensable disability, the Veteran did not pursue the claim.  The Veteran's spouse and a friend submitted statements wherein they said that the Veteran had normal hearing prior to his active duty service.  They also supported the Veteran's contention of experiencing continuous tinnitus symptoms since his active duty service.  Based on the above, the Board finds credible the Veteran's assertions of experiencing symptoms of tinnitus since the inservice exposure to acoustic trauma.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's current tinnitus has been present since the inservice acoustic trauma.  38 C.F.R. § 3.303 (b).  Given that there is no evidence of record that positively disassociated the Veteran's current tinnitus from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


